 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11   ISABEL SHAFF,                      Case No. 2:17-cv-03610-JAK-Ex

12             Plaintiff,
                                        JUDGMENT
13       vs.

14   FARMERS NEW WORLD LIFE             JS-6 (CASE CLOSED)
     INSURANCE COMPANY AKA
15   FARMERS LIFE INSURANCE, and
     DOES 1 TO 50, inclusive,
16
               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
 1            The motion of Defendant Farmers New World Life Insurance Company
 2   ("Defendant") for summary judgment, or in the alternative for partial summary
 3   judgment, against Plaintiff Isabel Shaff (“Plaintiff”) was granted through an order
 4   entered on August 5, 2019.
 5            THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that
 6   judgment be entered in favor of Defendant and against Plaintiff, that Plaintiff take
 7   nothing, that the action be dismissed with prejudice and that Defendant recover its
 8   costs.
              IT IS SO ORDERED.
 9

10

11   Dated: August 22, 2019                __________________________________
                                           JOHN A. KRONSTADT
12                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
